Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 11 September 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport, Septer 11th 1780
                        
                        According to your Excellency’s orders, The Admiral and I will wait for them at Hartford,
                            on the 20th instant. I keep it under the greatest secresy, as your Excellency wishes. The bad News that your Excellency
                            has received From South-Carolina affect me very sensibly. I doubt very much that Clinton should take his Troops to send
                            them to Virginy, as Long as we will be here in situation to threaten New-york and as long as they will know that Mr De
                            Guichen is on the Seas. The British fleet has been stationed these four Days past between Moutuck’s point and Fisher’s
                            Island. Yesterday it was at anchor in Gardner’s bay. There is always the same quantity of ships of the Line, but a few
                            less Frigates. That report has been successively confirmated these four Days past, and was so yet to Day, by the
                            Commanding officer at New-London who saw them Last, on the 9th.
                        I have, sir, the greatest desire to present my respects to your Excellency, and to give you Verbally fresh
                            assurances of the Veneration that I have for your Excellency. I am with respect Sir your Excellency’s most obedient, and
                            humble servant
                        
                            le cte de Rochambeau
                        
                        
                            P.S. What can be become of Mr De Guichen? of the Spaniards? I certainly know nothing of it. It is most
                                true that Mr De Guichen has convoyed a fleet of Merchant-men as far as the 25th Degree, and that he had 26, or 27.
                                sail of the Line with him. he knew Likewis by an American brig. that was gone a board this ship, that we were blocked
                                up here.
                        
                    